DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 3/1/2019 have been acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification
	Restriction/Election of Species
Applicant's election with traverse of Species V (Claims 1-3, 7-16, and 18-20) in the reply filed on 4/1/2021 is acknowledged.  
The traversal is on ground(s) that “A search for one of the Species would necessarily substantially overlap a search for the other Species. For example, claim 9 recites, in part, "wherein the vehicle operating parameter values for each of the plurality of vehicles includes a value of a same first vehicle operating parameter from each 
This is not found persuasive because it remains the Office’s stance that there is a search and/or examination burden for the patentably distinct species as set forth in the “Election of Species” requirement mailed on 2/5/2021. Even though these 5 species pertain to determining reportable conditions, searching these five very distinct and very separate species would add undue burden to the Examiner, requiring separate search strategies for EACH species, separate database queries for EACH species and finally separate analysis for EACH Species and therefore the Office respectfully disagrees with Applicants election with traverse. 
Therefore the requirement is still deemed proper and is therefore made FINAL.
Status of Application
Claims 1-20 are pending. Claims 1-3, 7-16, and 18-20 will be examined with Claims 4-6 and 17 being withdrawn as being part of the non-elected species. Claims 1 and 15 are the independent Claims.  
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 8, 11, and 14 state the term “set”, as in “at least one on a set” or “selected from a set” and it is unclear from the claims if each and every term is required from the set, or this is merely a list of possibilities. For Claim 8, it could be understood that perhaps all might be needed, however for Claim 14, it appears this is merely a phrase to list the possibilities. Therefore as the claims are currently presented, the metes and bounds are unclear and thus indefinite. The Office suggests amending the claims to positively recite the claimed subject matter. The Office is going to interpret this 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-16, and 18-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites determining reportable conditions.
The limitations of determining reportable conditions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor and memory,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor and memory” language, “determining reportable conditions” in the context of this claim encompasses the user manually taking steps of determining reportable conditions. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform determining reportable conditions amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-3, 7-14, 16, and 18-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1 and 15.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 1, 3, 7-9, 11-15, 18, and 20 are rejected under 35 USC 103 as being unpatentable over Weiser et al. (United States Patent Publication 2020/0257301) in view of Chainer et al. (United States Patent Publication 2018/0068495).
With respect to Claim 1: While Weiser discloses “A system comprising a computer including a processor” [Weiser, ¶ 0076]; 
“and a memory storing instructions such that the processor is programmed to” [Weiser, ¶ 0076]; 
“determine two or more clusters of vehicle operating parameter values from each of a plurality of vehicles at a location within a time” [Weiser, ¶ 0289-296 and Figure 27]; 
“wherein determining the two or more clusters includes clustering data from the plurality of vehicles based on proximity to two or more respective means” [Weiser, ¶ 0289-296 and Figure 27]; 
Weiser does not specifically state what happens reportable conditions.
Chainer, which is also road detection system teaches “and determine a reportable condition when a mean for a cluster representing a greatest number of vehicles varies from a baseline by more than a threshold” [Chainer, ¶ 0066-0069].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of 
With respect to Claim 3: While Weiser does not specifically state baseline value,   Chainer, which is also road detection system teaches “The system of claim 1, wherein the baseline is an expected value of the vehicle operating parameter values” [Chainer, ¶ 0066-0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chainer into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use averages outside the norm, to update driving parameters on the road as taught by Chainer with a motivation of creating a more robust system that account for road defects. Additionally, the claimed invention is merely a combination of old, well known elements vehicle data analysis in the combination each element merely would have performed the same function as it did 
With respect to Claim 7: Weiser discloses “The system of claim 1, wherein the vehicle operating parameter values from each of the plurality of vehicles is a respective value of a same vehicle operating parameter” [Weiser, ¶ 0289-296 and Figure 27];
and further Chainer teaches “The system of claim 1, wherein the vehicle operating parameter values from each of the plurality of vehicles is a respective value of a same vehicle operating parameter” [Chainer, ¶ 0066-0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chainer into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use averages outside the norm, to update driving parameters on the road as taught by Chainer with a motivation of creating a more robust system that account for road defects. Additionally, the claimed invention is merely a combination of old, well known elements vehicle data analysis in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 8: Weiser discloses “The system of claim 7, wherein the same vehicle operating parameter is selected from a set of: a vehicle speed, a vehicle 
and further Chainer teaches “The system of claim 7, wherein the same vehicle operating parameter is selected from a set of: a vehicle speed, a vehicle position relative to a lane, a vehicle acceleration, a vehicle trajectory, a vehicle wiper speed, an actuation of fog lights, an operating parameter specifying operation of a vehicle suspension and an actuation of electronic stability control” [Chainer, ¶ 0066-0071].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chainer into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use averages outside the norm, to update driving parameters on the road as taught by Chainer with a motivation of creating a more robust system that account for road defects. Additionally, the claimed invention is merely a combination of old, well known elements vehicle data analysis in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 9: Weiser discloses “The system of claim 7, wherein the vehicle operating parameter values for each of the plurality of 
With respect to Claim 11: Weiser discloses “The system of claim 1, wherein the processor is further programmed to report the location to at least one from a set of a server, a vehicle included in the plurality of vehicles, and a vehicle not included in the plurality of vehicles” [Weiser, ¶ 0215, 0289-296 and Figure 27].
With respect to Claim 12: Weiser discloses “The system of claim 1, wherein the computer is included in a traffic infrastructure” [Weiser, ¶ 0060, 0289-296 and Figure 34].
With respect to Claim 13: Weiser discloses “The system of claim 1, wherein the processor is programmed to: apply a filter to at least some of the data prior determining the two or more clusters of vehicle operating parameter values from each of the plurality of vehicles at the location within the time” [Weiser, ¶ 0289-296 and 0301].
With respect to Claim 14: Weiser discloses “The system of claim 13, wherein the filter is one selected from a set of a low-pass filter and a Kalman filter” [Weiser, ¶ 0289-296 and 0301].
With respect to Claims 15, 18, and 20: all limitations have been examined with respect to the system in claims 1, 3, 7-9, and 11-14. The method taught/disclosed in claims 15, 18, and 20 can clearly perform on the system of claims 1, 3, 7-9, and 11-14. Therefore claims 15, 18, and 20 are rejected under the same rationale.
Claims 2 and 16 are rejected under 35 USC 103 as being unpatentable over Weiser et al. (United States Patent Publication 2020/0257301) in view of Chainer et al. (United States Patent Publication 2018/0068495) and in further view of Ren et al. (United States Patent Publication 202015/0142808).
With respect to Claims 2: While Weiser discloses multiple trajectory clusters, Weiser does not specifically state how many.
Ren, which is also a method that uses data clustering teaches “The system of claim 1, wherein a number of the two or more clusters is specified prior to determining the two or more clusters” [Ren, ¶ 0043].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ren into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use known K-values clustering algorithms to determine K values as taught by Ren with a motivation of creating a more robust system that uses known mathematical concepts. Additionally, the claimed invention is merely a combination of old, well known elements vehicle data analysis in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
 Claims 16: all limitations have been examined with respect to the system in claim 2. The method taught/disclosed in claim 16 can clearly perform on the system of claim 2. Therefore claim 16 is rejected under the same rationale.
Claims 10 and 19 are rejected under 35 USC 103 as being unpatentable over Weiser et al. (United States Patent Publication 2020/0257301) in view of Chainer et al. (United States Patent Publication 2018/0068495) and in further view of Barfield JR et al. (United States Patent Publication 2016/0035150).
With respect to Claims 10: While Weiser discloses multiple trajectory clusters, Weiser does not specifically state using k-values algorithms.
Barfield, which is also a vehicle data collection system that uses data clustering teaches “The system of claim 1, wherein the processor is further programmed to determine the mean for the vehicle operating parameter values respectively for each of the two or more clusters based on a k-means algorithm” [Barfield, ¶ 0052].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Barfield into the invention of Weiser to not only include using data cluster algorithms for updating vehicle control parameters for roads as Weiser discloses but to also use known K-values clustering algorithms as taught by Barfield with a motivation of creating a more robust system that uses known mathematical concepts of learning. Additionally, the claimed invention is merely a combination of old, well known elements vehicle data analysis in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed 
With respect to Claims 19: all limitations have been examined with respect to the system in claim 10. The method taught/disclosed in claim 19 can clearly perform on the system of claim 10. Therefore claim 19 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JESS WHITTINGTON/Examiner, Art Unit 3669